9 F.3d 115
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.David WILSON, Appellant.
No. 93-2838MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 4, 1993.Filed:  November 9, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
David Wilson appeals the sentence imposed by the district court on revocation of Wilson's supervised release.  Wilson's argument that the district court committed error in imposing both imprisonment and an additional term of supervised release is foreclosed by this court's contrary holding in United States v. Schrader, 973 F.2d 623, 624-25 (8th Cir. 1992).  Only the court en banc is empowered to reconsider Schrader.  United States v. Wagner, 999 F.2d 312, 314 (8th Cir. 1993).  We thus affirm the district court.  See 8th Cir.  R. 47B.